                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                       ABINGDON

  UNITED STATES OF AMERICA                         )
                                                   )
                 v.                                )
                                                   )               Case No. 1:19-cr-00016
  INDIVIOR INC. (a/k/a Reckitt Benckiser           )
    Pharmaceuticals Inc.) and                      )
  INDIVIOR PLC                                     )

                        UNITED STATES’ RESPONSE IN OPPOSITION
                           TO INDIVIOR’S MOTION TO COMPEL

         The United States of America (“United States”) opposes the Motion to Compel (Doc.

  117) (“Mot.”) and Memorandum in Support (Doc. 118) (“Mem.”) of Defendants Indivior Inc.

  (a/k/a Reckitt Benckiser Pharmaceuticals Inc.) and Indivior plc (collectively, “Indivior”) as

  follows.

                                         INTRODUCTION

         The United States has complied with Brady v. Maryland, 373 U.S. 83 (1963), and Federal

  Rule of Criminal Procedure 16, and will continue to do so. Indivior’s Motion misapplies these

  laws to seek to entangle the United States in amorphous and impractical obligations. Contrary to

  Indivior’s argument, neither Brady nor Rule 16 requires the United States to:

             •   search government offices that have not participated in the investigation;

             •   search for information not shown to be helpful to the defense; or

             •   itemize exculpatory and impeachment evidence for Indivior.

                                               FACTS

         The United States has supplied Indivior with all arguably exculpatory and impeaching

  information known to the investigative team, which is comprised of personnel from the:

             •   United States Attorney’s Office for the Western District of Virginia (“USAO”);



Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 1 of 17 Pageid#: 1285
             •   Department of Justice, Civil Division, Consumer Protection Branch (“CPB”);

             •   Department of Justice, Civil Division, Commercial Litigation Branch (“CLB”);

             •   Food and Drug Administration, Office of Criminal Investigations (“FDA-OCI”);

             •   Dep’t. of Health and Human Services, Office of Inspector General (“HHS-OIG”);

             •   United States Postal Service, Office of Inspector General (“USPS-OIG”); and

             •   Virginia Attorney General’s Office, Medicaid Fraud Control Unit (“MFCU”).

         This includes information the investigative team learned of and obtained, and has

  produced to Indivior on the ground it is arguably favorable to the defense, such as the:

             •   Food and Drug Administration, Center for Drug Evaluation and Research’s file

                 regarding Suboxone Film, containing non-final, internal FDA comments on the

                 safety claims Indivior submitted to the agency (“CDER File”);

             •   Substance Abuse and Mental Health Services Administration’s Treatment

                 Improvement Protocol 40, reflecting unofficial opinions of a consensus panel that

                 included Indivior’s vice president for clinical affairs (“TIP 40”);

             •   report of interview of Centers for Disease Control and Prevention, Medication

                 Safety Program Director Dr. Daniel Budnitz, whom Indivior has cited in public

                 statements regarding its safety claims about Suboxone Film (“Budnitz

                 Interview”);

             •   document productions of, and reports of interviews and transcripts of testimony

                 associated with, the Denver Health and Hospitals Authority (“DHHA”),

                 Researched Abuse, Diversion, and Addiction-Related Surveillance System

                 (“RADARS”), Rocky Mountain Poison and Drug Center (“RMPDC”), and

                 Venebio Group, LLC (“Venebio”), whom Indivior has cited in public statements




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 2 of 17 Pageid#: 1286
                 regarding its safety claims about Suboxone Film (collectively, “Contract

                 Researcher Files”); and

             •   public record of an Indiana state court bench trial – which happens to include

                 exhibits created by the DEA – in which a physician who had served as a speaker

                 for Indivior, and to whom Indivior’s “Here to Help” program had referred

                 patients, was found not guilty of dealing in a Schedule III controlled substance

                 (“Indiana Trial Record”).

         Indivior is familiar with these items of information and has had the opportunity to explore

  them. In pre-indictment discussions from 2014 to 2019, Indivior and the United States

  exchanged views on many of them. In connection with the private civil antitrust case captioned

  In re Suboxone (Buprenorphine Hydrochloride and Naloxone) Antitrust Litigation, No. 2:13-md-

  2445 (E.D. Pa.), Indivior deposed the FDA on topics similar to those discussed in the CDER

  File, and obtained an affidavit from Dr. Budnitz regarding subjects similar to those covered in

  the Budnitz Interview. See id. (Doc. 513-26 at 3, n. 2) (Indivior brief on class certification).

         Additionally, Indivior has had access to TIP 40 since it was issued in 2004, as Indivior’s

  vice president for clinical affairs was a member of the panel that issued it. See Excerpts from

  TIP 40 at 5 (attached hereto as Exhibit 1). Likewise, Indivior has had access to many of the

  Contract Researcher Files since they were created, as Indivior funded them. See, e.g., Excerpt

  from Lavonas et al., Abuse and Diversion of Buprenorphine Sublingual Tablets and Film,

  Journal of Substance Abuse Treatment 47 (2014) at 2 (attached hereto as Exhibit 2) (“This

  research was funded by a grant from Reckitt-Benckiser Pharmaceuticals,” a/k/a Indivior).

         In sum, Indivior has had a high degree of access to the core information arguably

  favorable to its defense for years.




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 3 of 17 Pageid#: 1287
                                     LAW AND ARGUMENT

         Indivior bypasses the case law defining the scope of Brady and Rule 16, and argues it has

  an “understanding and belief” that the following agencies possess “evidence material to its

  defense” and therefore the United States must search them:

             •   Department of Health and Human Services (“HHS”);

             •   Centers for Disease Control and Prevention (“CDC”);

             •   Centers for Medicare and Medicaid Services (“CMS”);

             •   National Institutes of Health (“NIH”);

             •   National Institute on Drug Abuse (“NIDA”);

             •   Substance Abuse and Mental Health Services Administration (“SAMHSA”);

             •   Food and Drug Administration (“FDA”);

             •   Drug Enforcement Agency (“DEA”); and

             •   National Academies of Sciences, Engineering, and Medicine (“National

                 Academies”).

  Mem. at 3-5. Indivior further contends its 14 attorneys, from some of the largest law firms in the

  country, “cannot be expected to undertake a massive effort and spend months wading through

  800,000 documents” the United States provided to the company months ago in searchable

  electronic format with metadata, so the United States must “identify all exculpatory and

  impeachment information.” Mem. at 18-21.

  A.     The United States Need Not Search Offices that Have Not Participated in the
         Investigation for Information Not Known to the Investigative Team

         As a preliminary matter, Brady requires the United States to produce evidence in its

  possession that is favorable to Indivior and material to guilt or punishment. See 373 U.S. at 87.

  This includes impeachment evidence. See Giglio v. United States, 405 U.S. 150, 154 (1972).



Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 4 of 17 Pageid#: 1288
  Evidence is in the United States’ possession if it is known to those “acting on the government’s

  behalf in the case,” see Kyles v. Whitley, 514 U.S. 419, 437 (1995), sometimes called the

  “investigative team” or “prosecution team,” see, e.g., United States v. Robinson, 627 F.3d 941,

  951 (4th Cir. 2010). Rule 16(a)(1)(E)(i) requires the United States to produce upon request items

  in its possession that are material to preparing the defense.

         Neither Brady nor Rule 16 obligates the United States to supply Indivior with evidence

  that is not known to the investigative team. The composition and limits of the investigative team

  depend on the facts. See Robinson, 627 F.3d at 952 (“[w]e draw no hard and fast lines here

  about the scope of Brady imputation”). However, courts have rejected the notion that the

  investigative team extends beyond the offices of the personnel conducting the investigation, to

  encompass entire federal agencies or departments. For example, in United States v. Pearson,

  No. 1:15-cr-193, 2016 WL 7647523, at *3 (E.D. Va. Aug. 11, 2016), the court held that an

  investigative team led by the United States Attorney’s Office for the Eastern District of Virginia

  did not include the DEA, even though both are components of the Department of Justice,

  because no DEA personnel participated in the investigation. In United States v. Brodnik, 710

  F.Supp.2d 526, 545 (S.D. W.Va. 2010), the court reasoned that although IRS personnel

  participated in the investigation, “there is no indication that the prosecution and the IRS

  personnel or offices who promulgated the materials requested by [the defendant] engaged in a

  joint investigation,” and the “fact that IRS agents participated in this investigation does not mean

  that the entire IRS is properly considered part of the prosecution team.” In United States v.

  Milton, No. 95-cr-74, 1996 WL 324401, at *4 (W.D. Va. May 30, 1996), the court ruled that the

  United States had a “duty to discover and reveal material, exculpatory evidence that is known to

  its agents and law enforcement officers working on its behalf in the case,” but not “to gather




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 5 of 17 Pageid#: 1289
  information from local law enforcement agencies from New York to the Carolinas” which were

  not working on the case. In United States v. Pelullo, 399 F.3d 197, 218 (2005), the Third Circuit

  concluded, “[defendant’s] arguments to the contrary notwithstanding, that other agents in the

  [Department of Labor] participated in this investigation does not mean that the entire DOL is

  properly considered part of the prosecution team.” In United States v. Avellino, 136 F.3d 249,

  255 (1998), the Second Circuit observed that “the imposition of an unlimited duty on a

  prosecutor to inquire of other offices not working with the prosecutor’s office on the case in

  question would inappropriately require us to adopt a monolithic view of government that would

  condemn the prosecution of criminal cases to a state of paralysis.” (Quotations omitted.)

         Indivior’s legal analysis relies on quoting from cases without examining their holdings.

  In Kyles, 514 U.S. at 438-41, personnel from the police department that investigated the case

  failed to disclose to the prosecutor, who in turn failed to disclose to the defense, eyewitness

  statements taken by the police at the murder scene; an informant’s statement to the police; and a

  list of cars parked at the murder scene, which did not include the defendant’s car. The decision

  does not speak to the issue Indivior has raised regarding the scope of the investigative team.

  Meanwhile, in Horton v. United States, 983 F. Supp. 650, 654 (E.D. Va. 1997), the court held

  that an investigative team led by the United States Attorney’s Office for the Eastern District of

  Virginia did not possess records of a state prison, finding, “the United States Attorney’s Office

  had no obligation under Brady to turn over a document that was part of [the defendant’s] file at

  Lorton [Correctional Complex], a nonfederal facility, but that was not in the possession of the

  prosecution or any of its investigative agents.” Id. at 655. The decision does not aid Indivior’s

  argument. Neither United States v. Stever, 603 F.3d 747 (9th Cir. 2010), nor Carriger v. Stewart,

  132 F.3d 463 (9th Cir. 1997), analyzes whether Brady or Rule 16 requires the government to




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 6 of 17 Pageid#: 1290
  search offices that have not participated in the investigation. In the lone case appearing to

  support Indivior’s position, United States v. W. R. Grace, 401 F. Supp. 2d 1069, 1078 (D. Mont.

  2005), the court explained it was not applying the “‘prosecution team’ concept” adopted in other

  circuits, thus its analysis is inapplicable here.

  B.      The United States Need Not Search for Evidence Not Shown to Be Helpful to the
          Defense

          Neither Brady nor Rule 16 permits discovery based on relevancy. See Weatherford v.

  Bursey, 429 U.S. 545, 559 (1977) (“There is no general constitutional right to discovery in a

  criminal case, and Brady did not create one”); United States v. Caro, 597 F.3d 608, 619 (4th Cir.

  2010) (“Brady requests cannot be used as discovery devices”); United States v. White, No. 15-cr-

  6193, 2016 WL 2989567, at *2-4 (D. Md. May 24, 2016) (under Rule 16, “[n]either a general

  description of the information sought nor conclusory allegations of materiality suffice; a

  defendant must present facts which would tend to show that the Government is in possession of

  information helpful to the defense”). They do not contemplate the exercise Indivior seems to

  envision, in which the United States would seek to identify custodians and repositories of

  potentially relevant documents within federal agencies, then collect and review the documents

  for responsiveness and production, as in a civil case. Rather, here, the United States has already

  given Indivior all evidence in its possession arguably favorable to the defense, and to compel the

  United States to produce more, Indivior must “present facts showing that the requested

  information will actually help prove [its] defense, not merely that it might help prove [its]

  defense.” White, 2016 WL 2989567 at *4 (applying Caro, 597 F.3d at 621).

          In Caro, 597 F.3d at 609-10, the defendant was tried for murder, convicted, and

  sentenced to death. On appeal, he challenged the district court’s denial of his motions under

  Brady and Rule 16(a)(1)(E) for records of the Bureau of Prisons (“BOP”) such as “[m]ovement




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 7 of 17 Pageid#: 1291
  sheets from the central inmate file on every inmate who has killed another inmate.” Id. at 617,

  619-22. The Fourth Circuit affirmed the district court’s denial of the motions, holding:

                 We have often noted that Brady requests cannot be used as
                 discovery devices. . . . The district court denied [the defendant’s]
                 motion under Brady because [the defendant] failed to establish that
                 the information requested would be favorable to him. We agree.
                 Because [the defendant] can only speculate as to what the
                 requested information might reveal, he cannot satisfy Brady’s
                 requirement of showing that the requested evidence would be
                 favorable to [the] accused. . . . [While] the disclosure required by
                 Rule 16 is much broader than that required by the due process
                 standards of Brady, [f]or the defendant to show materiality under
                 [Rule 16(a)(1)(E)(i)], [t]here must be some indication that the
                 pretrial disclosure of the disputed evidence would have enabled the
                 defendant significantly to alter the quantum of proof in his favor. .
                 . . Caro presented no facts whatsoever indicating that the
                 information would have actually helped prove his defense. . . . For
                 this reason, the district court did not abuse its discretion by finding
                 that the requested information was not material to preparing the
                 defense.

  Id. at 619-22 (citations and quotations omitted).

         In a recent application of Caro, United States v. Ducore, 309 F.Supp.3d 436, 440 (E.D.

  Va. 2018), the defendant was indicted on one count of interference with flight crew members and

  flight attendants. The defendant made a Brady request for information regarding other

  passengers on the flight. The court reasoned the request “might produce statements that are

  exculpatory or statements that might impeach the government’s flight attendant witnesses.” Id.

  (emphasis in original). The court concluded the request “fail[ed] at the threshold, as the Fourth

  Circuit has held that where, as here, a defendant can only speculate as to what the requested

  information might reveal” she “cannot satisfy Brady’s requirement of showing the requested

  evidence would be favorable to the accused.” Id. (quoting Caro, 597 F.3d at 615). See also

  United States v. Matish, 193 F. Supp.3d 585, 598 (E.D. Va. 2016) (holding speculation

  insufficient under Rule 16(a)(1)(E)(i)).




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 8 of 17 Pageid#: 1292
         Indivior’s Memorandum does not appear to offer legal analysis regarding the materiality

  requirement. This omission is noteworthy because Indivior seeks broad categories of documents

  based on speculation as to what they might contain and how they could help the defense, which

  is inconsistent with Caro.

  C.     Indivior’s Motion Seeks Information Not Known to the Investigative Team and Not
         Shown to Be Helpful to the Defense

         There are two separate, independent bases to deny Indivior’s Motion. First, the

  information Indivior seeks is not known to the investigative team. Second, Indivior has not

  shown the information would help its defense.

         1.       SAMHSA. Indivior argues the United States must search the SAMHSA, on the

  ground that the SAMHSA “is responsible for overseeing a physician’s ability to prescribe

  buprenorphine-containing products [and] has issued guidance on the use of buprenorphine for the

  treatment of opioid addiction, and has advised – contrary to the allegations in the government’s

  Indictment . . . that dosing at amounts up to 32 mg per day is recommended for certain patients.”

  Mem. at 9-10. Indivior’s argument should be rejected.

              •   Nobody from the SAMHSA has participated in the investigation, and the

                  investigative team has no knowledge of additional information residing at the

                  SAMHSA. The investigative team downloaded TIP 40 from the SAMHSA’s

                  public website, and supplied it to Indivior on the ground it is arguably favorable

                  to the defense.

              •   Indivior has not shown that any particular information residing at the SAMHSA

                  will help the defense. Indivior’s speculation the United States would be “likely to

                  find” exculpatory material “after a search,” Mem. at 9-10, is precisely the type of

                  request foreclosed by Caro. Additionally, Indivior’s assertion that the SAMHSA




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 9 of 17 Pageid#: 1293
                   has “issued guidance” that “dosing at amounts up to 32 mg per day is

                   recommended for certain patients,” Mem. at 9, is false and deleterious, reflecting

                   disregard for accuracy of scientific information. For one thing, TIP 40 expressly

                   states that it offers “the views of the consensus panel members [which] do not

                   necessarily reflect the official position of CSAT, SAMHSA, or DHHS,” and has

                   “[n]o official support.” See TIP 40 at 2 (Exhibit 1). For another, it is outdated,

                   having been issued more than 15 years ago by a consensus panel that included

                   Indivior’s vice president for clinical affairs, see id. at 5; states that nearly all

                   patients will stabilize on doses of 16-24 mgs, with some possibly requiring up to

                   32 mgs (as opposed “recommending” 32 mgs), see id. at 6; and was superseded

                   by Suboxone Film’s FDA-approved labeling, which states that dosages higher

                   than 24 mgs “have not been demonstrated to provide any clinical advantage,” see

                   Except from Suboxone Film Label at 3 (attached hereto as Exhibit 3). For these

                   reasons, it is unlikely that documents retrieved in a search of the SAMHSA will

                   help the defense.

          2.       CDC. Indivior argues the United States must search the CDC, on the ground that

   a CDC employee, Dr. Budnitz, published a seven-paragraph piece in the CDC’s Morbidity &

   Mortality Weekly Report concerning unit-dose packaging of buprenorphine drugs. Mem. at 10,

   n. 9. Indivior’s argument is illogical.

               •   Nobody from the CDC has participated in the investigation. The investigative

                   team’s contact with the CDC involved interviewing Dr. Budnitz, after Indivior

                   obtained an affidavit from him. The investigative team has supplied the interview




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 10 of 17 Pageid#: 1294
                   report to Indivior, on the ground it is arguably favorable to the defense. The

                   investigative team has no knowledge of additional information residing at CDC.

               •   Indivior has not shown that any particular information residing at the CDC will

                   help the defense. Moreover, Indivior’s course of action in obtaining an affidavit

                   from Dr. Budnitz by indicating it was for use in private civil antitrust litigation –

                   without disclosing that the company was under investigation by the Department

                   of Justice, which may have led Dr. Budnitz not to supply an affidavit – and then

                   citing the affidavit in public “rebuttals” of the Indictment without consulting Dr.

                   Budnitz, suggests additional information in the possession of the CDC may not be

                   favorable to the defense. See Statement of Indivior on Grand Jury Indictment at

                   2, available at http://www.indivior.com/wp-content/uploads/2019/04/INDV-

                   Indictment-Press-Release-FINAL-.pdf (last visited Sept. 13, 2019).

          3.       CMS, NIH, NIDA, and National Academies. Indivior argues the United States

   must search these offices because the entire HHS “actively participated as a member of the

   prosecution team,” and these offices have information regarding issues such as “the benefits of

   MAT.” Mem. at 10-12.

               •   Nobody from these offices participated in the investigation.

               •   Indivior reduces its own argument to absurdity. Unspecified information on the

                   benefits of medication-assisted treatment potentially residing at the National

                   Institutes of Health cannot seriously be characterized as Brady or Rule 16

                   material. The efficacy of medication-assisted treatment is not at issue.




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 11 of 17 Pageid#: 1295
          4.       DEA. Indivior argues the investigative team must search the DEA because the

   DEA registers, and may investigate, physicians who prescribe and pharmacies which dispense

   controlled substances, including Suboxone. Mem. at 12-14.

               •   The DEA has not participated in the investigation. The DEA has not interviewed

                   witnesses, obtained documents, reviewed evidence, or attended meetings in this

                   case. The investigative team has not ignored DEA activities, and it noted the

                   DEA’s involvement in the prosecution of a doctor in Indiana who Indivior had

                   paid to give speeches, and to whom Indivior had referred patients, for dealing in a

                   Schedule III controlled substance. The investigative team obtained the publicly

                   available Indiana Trial Record, which includes exhibits created by the DEA such

                   as videotapes, and produced it to Indivior on the ground it is arguably favorable to

                   the defense, as well as other information it learned about the DEA’s investigation

                   of the Indiana case.

               •   Indivior has not shown that any particular DEA information would help its

                   defense. Indivior reasons that the DEA may or may not have investigated the

                   doctors referenced in the Indictment, and may or may not have taken action

                   against them, which Indivior may seek to use to exculpate itself by shifting blame

                   to the DEA. Mem. at 12-14. However, the allegations against Indivior concern

                   Indivior’s marketing and patient referrals to doctors Indivior (not the DEA)

                   determined were, in the words of an Indivior manager, engaged in “very careless

                   and clinically unwarranted prescribing behaviors,” see Superseding Indictment

                   (Doc. 115) at 27. Even assuming, arguendo, that the DEA had information

                   indicating specific doctors were inappropriately prescribing Suboxone, the DEA’s




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 12 of 17 Pageid#: 1296
                   knowledge would not be material to Indivior’s knowledge. The Indictment does

                   not allege Indivior had knowledge of DEA activities, and Indivior has not claimed

                   it had any knowledge about the DEA investigating or not investigating doctors, or

                   taking or failing to take enforcement actions. Accordingly, Indivior has not

                   shown that information in possession of the DEA is helpful to the defense.

                   Indivior’s follow-on argument that it is entitled to DEA information regarding

                   “pharmacies that filled the prescriptions alleged to have been improperly written”

                   is similarly irrelevant. Indivior’s next request is pure speculation, as the

                   investigative team has no knowledge of, and Indivior has not identified, any

                   “study and assessment” of “the diversion disparities between Suboxone film and

                   Suboxone tablets” authored by the DEA. Indivior’s request for “any

                   documentation or other information reflecting instances in which Indivior itself

                   reported information regarding registered physicians to the DEA” is illogical as

                   Indivior would know of any such report.

          5.       FDA. Indivior argues the CDER File, which the United States extracted from the

   FDA’s computer system and supplied to Indivior, is insufficient because Indivior “would expect

   to see in the government’s production a wide range of internal and external communications,

   detailed analyses, and records reflecting inter-agency collaboration.” Mem. at 16.

               •   Neither the CDER, nor other research offices within the FDA, took part in the

                   investigation. When the investigative team learned that comments arguably

                   favorable to the defense were contained in the CDER File, the team diligently

                   obtained the file, and has produced it to Indivior. The investigative team is not




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 13 of 17 Pageid#: 1297
                  aware of additional information in the possession of the FDA that is arguably

                  favorable to the defense.

              •   Indivior speculates that “there is reason to believe there are substantial additional

                  material documents in the FDA’s files . . . which will include, but not be limited

                  to, email communications and other correspondence . . . .” Mem. at 17. This

                  resembles a civil discovery request. It does not show the FDA has evidence that

                  will help the defense. Indivior’s claim that some within the FDA “agreed with

                  many points raised by the company” in internal commentary ignores that Indivior

                  had deceived them by concealing that it had marketed Suboxone Film as safer

                  throughout the study period; that the commentary contained internal

                  inconsistencies (as may be expected in deliberative communication); and that the

                  FDA’s final, public response did not agree with Indivior and referred the

                  company for investigation by the Federal Trade Commission.

   D.     The United States and Indivior Have Already Identified the Core Information
          Arguably Favorable to the Defense; the United States Need Not Itemize It

          As noted above, the United States and Indivior have discussed information arguably

   favorable to the defense in meetings dating back to 2014. The United States has also produced

   documents to Indivior in searchable electronic format with metadata. Indivior has at its disposal

   14 attorneys from three major law firms, as well as other attorneys and staff from those and other

   law firms, to perform a document review, and $988 million in cash. See Indivior H1 2019

   Results at 5, available at www.indivior.com/wp-content/uploads/2019/07/Indivior-2019-H1-

   Financial-Results-Presentation.pdf (last visited September 13, 2019).

          These facts do not justify ordering the United States to review documents for Indivior.

   See, e.g., United States v. Warshak, 631 F.3d 266, 297 (6th Cir. 2010) (absent bad faith, “‘the




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 14 of 17 Pageid#: 1298
   government is under no duty to direct a defendant to exculpatory evidence within a larger mass

   of disclosed evidence’”) (quoting United States v. Skilling, 554 F.3d 529 (5th Cir. 2009));

   Pelullo, 399 F.3d at 212-13 (government not obligated to point defendant to exculpatory and

   impeachment information in warehouse of documents); United States v. Ferguson, 478 F.Supp.

   2d 220, 241-42 (D. Conn. 2007) (government provided documents to defendant in searchable

   electronic format and was not required to itemize exculpatory matter).

          The cases cited by Indivior are readily distinguishable. In United States v. Salyer, No.

   10-0061, 2010 WL 3036444, at *7 (E.D. Cal. Aug. 2, 2010), the court ordered the government to

   identify exculpatory information for an “individual defendant, who [was] detained in jail pending

   trial, and who [was] represented by a relatively small defense team.” See United States v. Lacey,

   No. 18-cv-00422, 2018 WL 4963292, at *3 (D. Ariz. Oct. 15, 2018) (distinguishing Salyer and

   United States v. Hsia, 24 F. Supp. 2d 14 (D.D.C. 1998), and denying motion to compel the

   government to identify Brady material within 10.4 million documents produced in searchable

   electronic format to defendants with substantial resources). Similarly, in United States v.

   Blankenship, No. 5:14-cr-00244, 2015 WL 3687864, at *5 (S.D. W.Va. June 12, 2015), the court

   addressed concerns that the government’s production was not easily searchable in time for the

   trial. Such concerns do not apply here.

                                             CONCLUSION

          Indivior’s Motion to Compel (Doc. 117) should be denied.

                                                    Respectfully submitted,

                                                    DANIEL P. BUBAR
                                                    First Assistant United States Attorney
                                                    Attorney for the United States, Acting Under
                                                    Authority Conferred by 28 U.S.C. § 515




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 15 of 17 Pageid#: 1299
                                         /s/ Albert P. Mayer, VSB No. 86024
                                         Carol L. Wallack
                                         Randy Ramseyer
                                         Kristin L. Gray
                                         Joseph S. Hall
                                         Garth W. Huston
                                         Janine M. Myatt
                                         United States Attorney’s Office
                                         180 West Main Street
                                         Abingdon, VA 24210
                                         Tel: (276) 628-4161
                                         Fax: (276) 628-7399
                                         Email: albert.p.mayer@usdoj.gov




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 16 of 17 Pageid#: 1300
                                    CERTIFICATE OF SERVICE

          I certify that on September 13, 2019, I electronically filed the foregoing Response in

   Opposition to Indivior’s Motion to Compel with the Clerk of Court via the CM/ECF system,

   which will send notification of the filing to all counsel of record in this matter.

                                                      /s/ Albert P. Mayer, VSB No. 86024




Case 1:19-cr-00016-JPJ-PMS Document 146 Filed 09/13/19 Page 17 of 17 Pageid#: 1301
